Citation Nr: 1310243	
Decision Date: 03/26/13    Archive Date: 04/02/13

DOCKET NO.  06-15 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to July 22, 2005.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to a TDIU.

The Board remanded the claim for a TDIU in May 2008, September 2010, and June 2012 for further development.  And in a November 2012 rating decision, the Appeals Management Center (AMC) granted a TDIU retroactively effective from July 22, 2005.  The issue then became whether the Veteran was entitled to a TDIU from an even earlier effective date.


FINDING OF FACT

Prior to promulgation of a decision in this appeal, the Veteran indicated in a recent February 2013 statement that he was withdrawing his appeal from consideration.


CONCLUSION OF LAW

The criteria are met for withdrawal of his appeal concerning his entitlement to a TDIU prior to July 22, 2005.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 and Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal also may be made by the appellant on the record during a hearing.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in this appeal, the Veteran indicated in a February 2013 statement from his representative that he was satisfied with the outcome of his case on remand and, therefore, was withdrawing his appeal from consideration.   Thus, there remain no allegations of errors of fact or law for appellate consideration regarding the issue of entitlement to a TDIU prior to July 22, 2005.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal regarding entitlement to a TDIU prior to July 22, 2005 is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


